DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/20/2021.
The amendments filed on 12/20/2021 have been entered. Accordingly claims 1-18 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103 have been fully considered and are persuasive. Specifically, examiner agrees that Pfrengle does not explicitly teach a voxel analysis, but rather processes regions of multiple pixels. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art Grady.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sapiro et al. (US 2015/0010223, January 8, 2015, hereinafter “Sapiro”) in view of Wu et al. (US 2016/0120457, corresponding PCT filed May 28, 2014, hereinafter “Wu”), Fritz et al. (US 2016/0033602, filed July 30, 2015, hereinafter “Fritz”), Pfrengle et al. (US 2014/0079303, March 20, 2014, hereinafter “Pfrengle”), and Grady et al. (US 8,837,860 B1, September 16, 2014, hereinafter “Grady”).
Regarding claims 1 and 10, Sapiro discloses a method (and corresponding computing device for imaging an implant device) of imaging an implant device in a computing device having a processor interconnected with a memory and a display (Figs. 3-5 and corresponding descriptions; [0022], [0028]), comprising, at the processor: 
obtaining a first pre-operative (“the display component 404 displays a target for a surgical procedure, prior to the procedure. In some embodiments, the display component 404 displays a path for a surgical procedure to follow to arrive at the target, prior to the procedure. For example, the image in FIG. 7 depicts an anatomical target 601 for a DBS electrode insertion, as well as a path 602 for the insertion of the electrode insertion to follow.” [0092]; Figs. 6-7 and corresponding descriptions) magnetic resonance (MR) image (see various types of “magnetic resonance image[s]” in [0026]) of a patient tissue (“a set of brain images comprising an image of a patient's brain and at least one additional brain image” [0025]; also see “patient-specific constructed atlas” [0094]), the first pre-operative MR image containing a first magnetic field strength indicator (“at least one image in the set of brain images comprises a magnetic resonance image taken with field strength of 3 Tesla or higher.” [0026]);  
after insertion of the implant device in the patient tissue, obtaining a second intra- operative MR image of the patient tissue and the implant device (“An additional embodiment involves receiving at least one post-implantation image showing the brain of the patient after the insertion of an implant” [0021]; also see [0074], [0075], [0077], [0082], [0094]: “The post-implantation image may be any other medical image as described above in reference to FIG. 4.”), the second intra- operative MR image containing a second magnetic field strength indicator (“wherein the electronic device includes at least one of 7 Tesla, 3 Tesla or 1.5 Tesla magnet both for the dataset and the patient's data” [0019]);  
registering the second intra-operative MR image with the first pre-operative MR image (“registering the post-implantation image with any of the pre-implantation patient data” [0094]); 
generating a composite image from the first pre-operative MR image and the second intra-operative MR image (“merging the post-implantation image with the patient-specific constructed atlas to form a post-implantation composite image” [0094]); and 
presenting the composite image on the display (“displaying the post-implantation composite image” [0094]).
Although Sapiro discloses the first magnetic field strength indicator and the second magnetic field strength indicator that could be larger or smaller as shown above, Sapiro fails to explicitly disclose the second magnetic field strength indicator being smaller than the first magnetic field strength indicator.
However, Wu teaches, in the same field of endeavor, the second magnetic field strength indicator being smaller than the first magnetic field strength indicator (“the pre-implantation MRI may be a high resolution MRI, such as a 3.0 Tesla MRI. The post-implantation MRI may be a lower resolution MRI, such as a 1.5 Tesla MRI.” [0076]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapiro with the second magnetic field strength indicator being smaller than the first magnetic field strength indicator as taught by Wu in order to allow intra-operative imaging using a standard field strength that is readily available in clinical settings ([0006] of Sapiro).
Sapiro also fails to disclose wherein generating the composite image includes: 
	for each voxel of the second intra-operative MR image: (i) determining a difference between a value of the voxel and a value of a corresponding voxel of the first pre-operative MR image, (ii) determining whether the difference exceeds a threshold, and (iii) when the difference exceeds the threshold, selecting the voxel of the second intra-operative MR image as indicating a presence of the implant device; and 
	substituting the selected voxels of the second-intra-operative MR image for the corresponding voxels of the first pre-operative MR image. 
However, Fritz teaches, in the same field of endeavor, wherein generating the composite image (“merged dataset” [0022]) includes: selecting pixels in the second intra-operative MR image indicating a presence of the implant device in the at least one region (“as part of an evaluation of the magnetic resonance data, the foreign body is segmented” [0014]; also see “Foreign bodies introduced into patients, for example, implants” [0011]; Fig. 2 and corresponding description; [0014]); and substituting the pixels of the second intra-operative MR image for the corresponding region of the first pre-operative MR image (“a representation of the foreign body obtained by segmentation, in particular in accordance with the procedures described previously, is overlaid on the image data set. The magnetic resonance data can thus be merged with image data, in particular with image data from conventional magnetic resonance imaging. For this purpose, for example, a weighting can be applied and/or the segmented foreign body can be displayed, preferably as an overlay.” [0022]).
	Although Fritz further teaches that the segmentation of the implant device is performed by comparing values of image data against a threshold (e.g. see [0014]), Sapiro modified by Fritz fails to disclose (i) determining a difference value of the voxel and a value of a corresponding voxel of the first pre-operative MRI image, (ii) determining whether the difference exceeds a threshold, and (iii) when the difference exceeds the threshold, selecting the voxel of the second intra-operative MR image as indicating a presence of the implant device.
 	However, Pfrengle teaches, in the same field of endeavor, disclose (i) determining a difference value of the region and a value of a corresponding region of the first pre-operative MRI image (“During operation an image having a clinical relevance is an image providing for example the surgeon intra-operatively with new or additional information. In particular, when providing a sequence of images, a subsequent image [i.e. second image] is considered as having a clinical relevance if it has additional or new information over its mediate or immediate previous image in the sequence. This additional information may be for example an added implant, a modified position of an implant a modified bone or tissue constellation, for example, each over the respective previous image [i.e. first image].” [0007]) (ii) determining whether the difference exceeds a threshold, and (iii) when the difference exceeds the threshold, selecting the voxel of the second intra-operative MR image as indicating a presence of the implant device (“the local type difference is detected if the difference of the first image and the second image exceeds a first predetermined threshold and wherein the global type difference is detected if the difference of the first image and the second image exceeds a second predetermined threshold, wherein the second threshold is larger than the first threshold.” [0013]).
	Although Fritz teaches pixel analysis, Sapiro modified by Fritz and Pfrengle fail to disclose for each voxel [...].
	However, Grady teaches in the same field of endeavor, comparing a difference between voxel values of first and second images against a threshold (“For example, step 415 may include measuring the difference between a reconstructed image during two successive iterations (e.g., by computing a mean squared difference between the intensity values at all voxels) and converging if the difference is below a predetermined threshold.” col. 12, ll. 10-30).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapiro with wherein generating the composite image includes: selecting pixels in the second intra-operative MR image indicating a presence of the implant device in the at least one region; and substituting the pixels of the second intra-operative MR image for the corresponding region of the first pre-operative MR image as taught by Fritz in order to identify anomalies in tissue surrounding an implanted device ([0022]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapiro with (i) determining a difference value of the region and a value of a corresponding region of the first pre-operative MRI image (ii) determining whether the difference exceeds a threshold, and (iii) when the difference exceeds the threshold, selecting the voxel of the second intra-operative MR image as indicating a presence of the implant device as taught by Pfrengle in order to provide automatic detection of clinical relevance in intra-operative images (abstract of Pfrengle).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapiro with for each voxel [...] as taught by Grady in order to provide a more accurate analysis by comparing smaller regions, i.e. voxel by voxel comparison. 
Regarding claims 3 and 12, although Sapiro further discloses wherein the first pre-operative MR image and the second intra-operative MR image each comprises a T-2 weighted image (“T2-weighted magnetic resonance image” [0020]), Sapiro fails to disclose a quantitative T2 map image.
However, Fritz further teaches, in the same field of endeavor, a quantitative T2 map image (“quantified T2* values for each pixel, thus a T2* map” [0016]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapiro with disclose a quantitative T2 map image as taught by Fritz in order to more easily differentiate different tissues in the body being imaged.
Regarding claims 5 and 14, Sapiro further discloses wherein the implant device comprises one of (i) a deep brain stimulation (DBS) probe and (ii) a cochlear implant (“implantation of a DBS electrode” [0040]).
Regarding claims 6 and 15, Sapiro further discloses obtaining a third MR image of the patient tissue, the third MR image (“at least one additional brain image” [0025]) containing a third magnetic field strength indicator smaller than the first magnetic field strength indicator (“clinical (e.g., 1.5 T) test data” [0033]).
Regarding claims 7 and 16, Sapiro further discloses the third magnetic field strength indicator being equal to the second magnetic field strength indicator (1.5 T as cited above in the rejection of claims 1 and 6).
Regarding claims 8 and 17, Sapiro further discloses registering the third MR image with the first pre-operative MR image (“The 7 T MR images were then registered onto the T1W 1.5 T or clinical MR data of the same subject for the STN prediction and its validation.” [0063]); generating a further composite image from the first pre-operative MR image and the third MR image (“merging, by the electronic device, the patient brain image with the at least one additional brain image to produce a patient-specific atlas” [0025]); and presenting the further composite image on the display in place of the composite image (“displaying, by the electronic device, the patient-specific atlas.” [0025]).
Regarding claims 9 and 18, Sapiro fails to disclose obtaining the third MR image after a positional adjustment of the implant device within the patient tissue.
However, Pfrengle further teaches, in the same field of endeavor, obtaining the third MR image after a positional adjustment of the implant device within the patient tissue (“During operation an image having a clinical relevance is an image providing for example the surgeon intra-operatively with new or additional information. In particular, when providing a sequence of images, a subsequent image is considered as having a clinical relevance if it has additional or new information over its mediate or immediate previous image in the sequence. This additional information may be for example an added implant, a modified position of an implant a modified bone or tissue constellation, for example, each over the respective previous image.” [0007]; also see [0008], [0060]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapiro with obtaining the third MR image after a positional adjustment of the implant device within the patient tissue as taught by Pfrengle in order to provide automatic detection of clinical relevance in intra-operative images (abstract of Pfrengle).
  
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sapiro, Wu, Fritz, Pfrengle, and Grady as applied to claim 1 above and further in view of Li et al. (US 2016/0310761, corresponding PCT filed December 30, 2014, hereinafter “Li”).
Regarding claims 2 and 11, Sapiro modified by Wu, Fritz, Pfrengle and Grady discloses the limitations of claim 1 and 10 as stated above. Although Sapiro further discloses wherein the first pre-operative MR image and the second intra-operative MR image each comprises a T1-weighted image (“T1-weighted magnetic resonance image” [0020]), Sapiro fails to disclose a quantitative T1 map image.
However, Li teaches, in the same field of endeavor, a quantitative T1 map image (“including T1, T2, and T2* maps” [0066]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapiro with a quantitative T1 map image as taught by Li in order to more easily differentiate different tissues in the body being imaged. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sapiro, Wu, Fritz, Pfrengle, and Grady as applied to claim 1 above and further in view of Baumgartner et al. (US 2014/0303486, October 9, 2014, hereinafter “Baumgartner”).
Regarding claims 4 and 13, Sapiro modified by Wu, Fritz, Pfrengle, and Grady discloses the limitations of claim 1 and 10 as stated above. Although Sapiro further discloses wherein the first pre-operative MR image and the second intra-operative MR image each comprises a diffusion weighted image (“a diffusion-weighted magnetic resonance image” [0020]). Sapiro fails to disclose a diffusion tensor imaging (DTI) image. 
However, Baumgartner teaches, in the same field of endeavor, a diffusion tensor imaging (DTI) image (“using at least one of MRI diffusion scans, MRI-contrast enhanced scans, DTI” [0151]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapiro with a diffusion tensor imaging (DTI) image as taught by Baumgartner in order to more easily differentiate different tissues in the body being imaged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793